

114 S1321 IS: Fairness for Fallen Officers Act of 2015
U.S. Senate
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1321IN THE SENATE OF THE UNITED STATESMay 13, 2015Mr. Coons (for himself, Mr. Portman, Ms. Ayotte, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo expand benefits to the families of public safety officers who suffer fatal climate-related
			 injuries sustained in the line of duty and proximately resulting in death.
	
 1.Short titleThis Act may be cited as the Fairness for Fallen Officers Act of 2015. 2.Benefits for families of public safety officers who suffer fatal climate-related injuriesSection 1201 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796) is amended—
 (1)in subsection (b), by inserting or climate-related injury (as defined in subsection (l)) after personal injury; (2)in subsection (k)—
 (A)in the matter preceding paragraph (1), by striking or vascular rupture and inserting vascular rupture, or climate-related injury; (B)in paragraph (1)(A), by inserting exposure to extreme environmental conditions, after disaster relief,;
 (C)in paragraph (2), by striking or vascular rupture and inserting vascular rupture, or climate-related injury; (D)in paragraph (3), by striking or vascular rupture and inserting vascular rupture, or climate-related injury; and
 (E)in the flush text following paragraph (3), by striking or vascular rupture and inserting vascular rupture, or climate-related injury; and (3)by amending subsection (l) to read as follows:
				
 (l)For purposes of subsection (k)— (1)the term climate-related injury means an injury that is caused by an environmental condition experienced by an officer, including hypothermia, heatstroke, and hyperthermia; and
 (2)the term nonroutine stressful or strenuous physical excludes actions of a clerical, administrative, or nonmanual nature..